ACCEPTED
                                                                              06-14-00086-CR
                                                                   SIXTH COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                                        4/29/2015 10:14:30 AM
                                                                             DEBBIE AUTREY
                                                                                       CLERK


                  CASE NOS. 06-14-00086-CR

                              In The                         FILED IN
                                                      6th COURT OF APPEALS
                                                        TEXARKANA, TEXAS
                      COURT OF APPEALS                4/29/2015 10:14:30 AM
                   SIXTH DISTRICT OF TEXAS                 DEBBIE AUTREY
                        AT TEXARKANA                           Clerk



               MARK ANTHONY YOUNG, Appellant

                                VS.

                THE STATE OF TEXAS, Appellee

          On Appeal from the 354th Judicial District Court
                      ofHuntCoun~,Texas
                 Trial Court Cause Nos. 29,236
        Honorable Richard A. Beacom, Jr., Judge Presiding



STATE'S FIRST MOTION FOR EXTENSION OF TIME TO FILE STATE'S
  BRIEF IN RESONSE TO APPELLANT'S RESPONSE TO ANDERS
                          BRIEF



                                  NOBLE DAN WALKER, JR.
                                  District Attorney, in and for
                                  Hunt County, Texas

                                  STEVE LILLEY
                                  Assistant District Attorney
                                  State Bar Number- 24046293
                                  P.O. Box 441
                                  4th Floor, Hunt County Courthouse
                                  Greenville, Texas 75401
                                  Telephone Number- (903) 408-4180
                                  Facsimile Number- (903) 408-4296
                                  Email: slilley@huntcounty.net
STATE'S FIRST MOTION FOR EXTENSION OF TIME TO FILE STATE'S
                          BRIEF


      Comes now, The State of Texas, and files this, her First Motion for

Extension of Time to File State's Brief.

                                          I.

      The current filing deadline for the State's brief was April27, 2014.

                                          II.

      The State requests this extension of time to file her brief due to an

accidental oversight of the fact that Appellant had filed a pro se brief with

this court. The State was informed by the former appellate attorney in the

cause Jason Duff that he intended to file an Anders brief in this case. On

April 28, 2015, the attorney responsible for the jury trial and any appeal in

this cause was made aware that Appellant had filed a pro se brief several

months later. The State sincerely apologizes for this mistake and we are

making efforts to ensure that recent issues regarding notice to individual

attorneys responsible for handling appeal matters in each case will not

resurface.

                                        Ill.

      After a review of Appellant's brief, the State requests this honorable

court for an extension of one month from the date of the filing of this



                                    2
request for extension, that is May 28, 2015.



                                      IV.

       The State has made no previous requests for extensions to file her

brief in this case.

                                      V.


       For the reasons stated hereinabove, it is respectfully requested that

this Court grant the State of Texas until May 28, 2015, to file her brief.




                                  /
                                (./Steve Lilley
                                  Assistant District Attorney
                                  Hunt County, Texas
                                  P.O. Box 441
                                  Greenville, Texas 75403-0441
                                  Phone: 903/408-4180
                                  Fax: 903/408-4296
                                  Email: slilley@huntcounty.net


                      CERTIFICATE OF SERVICE

      This is to certify that a true copy of this Motion to Extend Time to File
State's Brief has been forwarded to Appellant, acting pro se by mailing him
a copy at the address provided in his br~·ef.     .         ~
                                                             ~/   /

                                            /Steve Lilley
                                                            M------
                                       3